           Case: 20-12297   Doc: 15   Filed: 08/21/20   Page: 1 of 3



Dated: August 21, 2020

The following is ORDERED:




             IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE WESTERN DISTRICT OF OKLAHOMA

IN RE:   SUSAN KAY LAUGHARY       )      Case No. 20-12297-JDL
                                  )           Chapter 13
           DEBTOR                 )


               ORDER OF ABANDONMENT AND LIFTING STAY

     The Motion for Relief From Automatic Stay and Abandonment

of Property and Notice of Opportunity for Hearing filed herein

by U.S. Bank Trust National Association as Trustee of the Chalet

Series IV Trust, or its successors or assigns, (hereinafter

referred to as Movant) comes on for consideration.              All findings

of fact and conclusions of law are based upon representation of

counsel.

     The Movant claims to be the holder of a claim secured by a

first mortgage lien upon the following property, situated in

County, Oklahoma, described as:
           Case: 20-12297   Doc: 15   Filed: 08/21/20   Page: 2 of 3




          LOTS TWENTY THREE (23), TWENTY FOUR (24),
          AND TWENTY FIVE (25),BLOCK FIVE (5)WARR’S
          BETTER BUILT HOMES ADDITION NO.3 TO OKLAHOMA
          CITY, OKLAHOMA COUNTY, OKLAHOMA, ACCORDING
          TO THE RECORDED PLAT THEREOF


Counsel represents that the motion was filed on August 5, 2020
and served on all parties in interest pursuant to Local Rule
9007-1 and 11 U.S.C. § 362(d), and the last date for filing
objections was August 19,2020, which has passed with no
objection thereto being served and filed. Therefore, the motion
should be granted.
     The Movant will suffer irreparable injury, loss and damage

unless the automatic stay is lifted to permit Movant to proceed

with its foreclosure action.      The irreparable injury, loss and

damage will be a greater accrual of interest on the unpaid

principle balance and a potential deterioration of the property

without the ability of the lender to conduct property

preservation efforts.

     IT IS THEREFORE ORDERED that the Trustee be and hereby is

ordered to abandon the subject property and said property shall

no longer constitute a part of said property estate.

     IT IS FURTHER ORDERED that the stay imposed under 11 U.S.C.

Section 362 is hereby lifted and terminated so as to permit

enforcement of liens against the subject property described

herein.   The Court further orders that the request of the Movant

for a waiver of the fourteen (14) day stay applicable to orders

granting relief from stay is hereby granted.

ALL FINDINGS OF FACT ARE BASED ON REPRESENTATIONS OF COUNSEL
          Case: 20-12297   Doc: 15   Filed: 08/21/20   Page: 3 of 3




The Movant Shall Notify All Interested Parties of This Order
                               ###


APPROVED FOR ENTRY:

s/Bret D. Davis
BRET D. DAVIS        #15079
LAMUN MOCK CUNNYNGHAM & DAVIS, P.C.
5613 N Classen Boulevard
Oklahoma City, Oklahoma 73118-1295
(405) 840-5900
Attorneys for Movant
bdavis@lamunmock.com
